Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 9/9/2019.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 8, 14 is/are independent claim(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “known-accurate” of Claims 5, 12, 18.  
The recited “progressively” of Claim 4, 11, 17.  
The Specification does not mention the recited term.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 
Since the original claims are part of the original specification and the terms were in the original claims, the specification may be amended to include the terms without introducing new matter into the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “weak” in claims 1, 8, 14 is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification gives examples of “weak words” (see published specification ¶ [0021, 29, 45] “example of a weak word is ‘probably.’”, “(e.g., “maybe,” “should,” “could,” etc.)”), but does not explicitly define the term or provide a standard for the term, which makes the term indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monnett; Charles et al. US Pub. No. US 2020/0258013 (Monnett) in view of Togawa; Ryosuke et al. US Pub. No 2021/0011832 (Togawa) in view of Best; Rodney D. et al. US Pub. No. 2017/0330098 (Best).

Claim 1: 
Monnett teaches: 
A computer-implemented method of generating root cause analysis (RCA) documents for information technology (IT) problems [¶ 0039] (root cause analysis) [¶ 0002, 109] (information technology, support tickets) comprising:
identifying an ordered set of RCA document entry criteria [¶ 0108] (ordered set of support tickets, ordered by priority), in accordance with an established computer-controlled RCA intake methodology, comprising RCA input segments specified using unstructured natural language input [¶ 0016-17, 19, 27] (support tickets processed using natural language processing and machine learning, support tickets are an “established computer-controlled RCA intake methodology” and content data is “unstructured natural language input”), the RCA input segments comprising at least: incident descriptive elements, a single problem statement, … and answers, and a single cause categorization [¶ 0016-17, 54-56, 102-104] (content data is “a single problem statement”, metadata and context data are “incident descriptive elements”) [¶ 0027, 32] (category of problem); and
performing, interactively with a user using cognitive natural language processing (CNLP) across a guided input sequence of the RCA input segments that result in identification of a single cause categorization of a new IT problem [¶ 0027, 32] (category of problem) [¶ 0100] (feedback loop is “interactively”) [¶ 0022-26] (natural language processing machine learning is “CNLP”), each of:
determining, using a scoring algorithm that identifies weak keywords and weak causal connections [¶ 0043-45] (conditional terms such as would, could, and should are “weak keywords”), … by (i) applying natural language processing based (NLP-based) semantic analysis to the content of the unstructured user input [¶ 0050, 52, 57-58, 68-69, 88, 91] (inferring meaning is “semantic analysis”)… ; and
	[¶ 0017, 45, 89, 94, 111] (classify sentiment of request)
	
	Monnett fails to teach, but Best teaches: 
	… , a set of why questions and answers [¶ 0003-06] (question and answer), … 
… at least two quality indicators of content of unstructured user input entered during the respective RCA input segment [¶ 0007, 23-25, 29, 42-43, 47, 52-54, 59, 90] (threshold probability, above a threshold is one and below a threshold is two) … 
… the computer-implemented method further comprising:
generating, responsive to determining that a threshold of consistent unstructured user inputs across the completed portions of the guided input sequence of the RCA input segments facilitates identification of the single cause categorization, an RCA document that comprises the content of the unstructured user input entered across the guided input sequence of the RCA input segments and that identifies the single cause categorization of the new IT problem [¶ 0106-109] (classification of the probability of answer).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of root cause analysis in Monnett and the method of root cause analysis in Best, with a reasonable expectation of success. 
	The motivation for this combination would have been “improve the accuracy, speed, or both, of the Q and A system for subsequent analyses in the problem's subject-matter domain” [Best: ¶ 0056].

Monnett fails to teach, but Togawa teaches: 
	… and (ii) applying forward logical keyword connection analysis that enforces semantic consistency of the content of the unstructured user input across completed portions of the guided input sequence of the RCA input segments [¶ 047-48, 85-88, 99-100, 116, 118, 413, 166] (similarity degree is “consistency”) … 
… 
assisting, for any identified quality problems with the content of the unstructured user input entered during the respective RCA input segment based on the quality indicators, the user with improving precision and consistency of the content of the unstructured user input across the guided input sequence of the RCA input segments [¶ 047-48, 85-88, 99-100, 116, 118, 413, 166] (similarity degree is “consistency”); and

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of root cause analysis in Monnett and Best and the method of log analysis in Togawa, with a reasonable expectation of success. 
	The motivation for this combination would have been “improve efficiency of the search” [Togawa: ¶ 0046].

Claim 2: 
Togawa teaches: 
The computer-implemented method of claim 1, where one of the quality indicators determined using the scoring algorithm is based on quantitative rules representing quantitative aspects of wording used during the respective RCA input segment and another of the quality indicators is based on qualitative rules representing qualitative aspects related to information technology [¶ 047-48, 85-88, 99-100, 116, 118, 413, 166] (similarity degree is quality degree).

Claim 3: 
Monnett teaches: 
The computer-implemented method of claim 1, where the identified quality problems are assigned a criticality level distinguishing at least between critical problems and warnings [¶ 0019, 32-33, 36] (most critical).

Claim 4: 
Monnett teaches: 
The computer-implemented method of claim 1, where the guided input sequence of RCA input segments progressively increases depth of investigation of the new IT problem using the forward logical connections, and further comprising ensuring that a last answer provided by the user holds a characteristic of a root cause usable to identify the single cause categorization of the new IT problem [¶ 0003-04] (drill down).

Claim 5: 
Togawa teaches: 
The computer-implemented method of claim 1, where applying the forward logical keyword connection analysis that enforces the semantic consistency of the content of the unstructured user input across the completed portions of the guided input sequence of the RCA input segments comprises:
comparing the content of the unstructured user input accumulated across the completed portions of the guided input sequence of the respective RCA input segments with known-accurate RCA documents [¶ 047-48, 85-88, 99-100, 116, 118, 413, 166] (similarity degree is “consistency”); and
identifying any deviations of semantic consistency of the content of the unstructured user input relative to known IT-related causal connections represented within the known- accurate RCA documents [¶ 047-48, 85-88, 99-100, 116, 118, 413, 166] (similarity degree is “consistency”).

Claim 6: 
Best teaches: 
The computer-implemented method of claim 1, further comprising adding to an RCA document database the RCA document that comprises the content of the unstructured user input entered across the guided input sequence of the RCA input segments and that identifies the single cause categorization of the new IT problem [¶ 0007, 23-25, 29, 42-43, 47, 52-54, 59, 90] (threshold probability, above a threshold is one and below a threshold is two) [¶ 0106-109] (classification of the probability of answer).

Claim 7: 
Monnett teaches: 
The computer-implemented method of claim 1, where the identifying, the performing, and the generating are provided as a service within a cloud computing environment [¶ 0021-22] (cloud computing).

Claims 8-20: 
Claim(s) 8, 14 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 8 is a “system” claim and Claim 14 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 9, 15 is/are substantially similar to Claim 2 and is/are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 10, 16 is/are substantially similar to Claim 3 and is/are rejected using the same art and the same rationale as Claim 3.
Claim(s) 11, 17 is/are substantially similar to Claim 4 and is/are rejected using the same art and the same rationale as Claim 4.
Claim(s) 12, 18 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claim 5.
Claim(s) 19 is/are substantially similar to Claim 6 and is/are rejected using the same art and the same rationale as Claim 6.
Claim(s) 13, 20 is/are substantially similar to Claim 7 and is/are rejected using the same art and the same rationale as Claim 7.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov